DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because abstract exceeds 150 words, recites legal phraseology “the invention”, and the abstract should be one single paragraph. Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1 and 3 is objected to because of the following informalities: 
Claim 1 recites “the assembly” which lacks antecedent basis. For examination purposes, the examiner interprets “the assembly” to be –an assembly--. 
Claim 3 recites “the attachment” which lacks antecedent basis. For examination purposes, the examiner interprets “the attachment” to be –a attachment--. Appropriate correction is required.
Claims 2-14 is/are objected to because of the following informalities: claims have an incorrect preamble, should contain preamble from claim 1.
Claims 2-14 preamble are interpreted to recite –the device--. Appropriate correction is required. 
Drawings
	The drawings are objected to because the drawings include photographs, which are both
not the only practicable medium for illustration of the invention, but are also of insufficient
clarity to actually illustrate the invention. For example, it is unclear what figure 1 is intended to illustrate. Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the
drawings for consistency. Additional replacement sheets may be necessary to show the
renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an
application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet”
pursuant to 37 CFR 1.121 (d). If the changes are not accepted by the examiner, the applicant will
be notified and informed of any required corrective action in the next Office action. The
objection to the drawings will not be held in abeyance. 6. The applicant is directed to consult the
Manual of Patent Examining Procedure, section 608.02, and more specifically, 37 CFR 1.84,
Standards for Drawings, section (b) (1), as quoted below: (b) Photographs (1) Black and white,
Photographs, including photocopies of photographs, are not ordinarily permitted in utility and
design patent applications. The Office will accept photographs in utility and design patent
applications, however, if photographs are the only practicable medium for illustrating the
claimed invention. For example, photographs or photomicrographs of: electrophoresis gels, blots
(e.g., immunological, western, Southern, and northern), auto- radiographs, cell cultures (stained
and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo
imaging, thin layer chromatography plates, crystalline structures, and, in a design
patent application, ornamental effects, are acceptable. If the subject matter of the application
admits of illustration by a drawing, the examiner may require a drawing in place of the
photograph. The photographs must be of sufficient quality so that all details in the photographs
are reproducible in the printed patent. In this case, the examiner is requiring illustration by drawings in lieu of photographs or photograph/drawing combinations.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
“an interlocking mechanism, glue, nail, tape, clamp, magnets, and mortar” must be shown or the feature canceled from claim 4. No new matter should be entered.
“power source” must be shown or the feature canceled from claims 8-12. No new matter should be entered.
“power connectors, DC power input, AC power input, wireless power source, wired power source, battery pack, wall outlets, female sockets, pins, male plugs” must be shown or the feature canceled from claim 11. No new matter should be entered.
“spacer connectors” must be shown or the feature canceled from claim 1. No new matter should be entered.
“non-window openings” must be shown or the feature canceled from claim 2. No new matter should be entered.
“groove and tongue, button, latches, hinge, and bolts” must be shown or the feature canceled from claim 5. No new matter should be entered.
“light blocking panels, filter, shade, storage bin, bookshelf, calendar, tissue holder, drawer, photo album, mirror, flower vase, thermometer, statue, Eco globes, fish tanks, white board, cup holder, jewelry hanger, room decorations” must be shown or the feature canceled from claim 8. No new matter should be entered.
“PCB, switch, motor, LED lights, microphone, display, CPU, RFID chip, memory chip, UV light, heating elements, light, cigarette lighter, charger, speaker, radio, weather station, sound machines, security camera, voice recorder, ionizer, air purifier, UV lights, heater, cooler, fragrant/freshener dispenser, alarm, WIFI equipment, phone docking station, telecommunication equipment’s like TV receiver, or cellphone signal antenna” must be shown or the feature canceled from claim 10. No new matter should be entered.
“internal built-in power supply component, rechargeable, non-rechargeable batteries, solar panels” must be shown or the feature canceled from claim 12. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-14 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Also, for example, there appears to be no antecedent bases for certain limitations in the claims, such as: claim 1 “…The assembly is then attached to window frame…”, and claim 6, line 4 “…in the same state…”. Claim 2 “… several sides of window AC unit’s housing…”, “…the AC housing…”, “…the window frame…”, and “…the attachment…”. Claim 3 “…the matched-sized opening…”, “…to openings…”. Claim 11 “…the window AC unit’s circuit…”. Claim 13 “…of window sash…”, “…by added extra bars…”, and “…the enforcement bars…”. Furthermore, claim 6 appears to have a typographical error, claim reads “provide different levels of insulation barrier depends on customer’s needs” and should read --provide different levels of insulation barrier depending on customer’s needs--. Claim 3 appears to have a typographical error, claim reads “The attachment can be made by slide in” and should read -- the attachment can be made to slide in--.
Some examples of unclearly worded limitations in the claims are: claim 5 “…Interlocking mechanism can be used to identify special pairs of part that need to be put together by making the extruded and indented interlocking area unique, such as by using a letter, number, symbol, pattern or combination of such alike. One type of interlocking mechanism can be either used alone or used in combination with other interlocking mechanisms. Interlocking mechanisms can be used alone or together with other means of enforcement connections such as with screws, bolts, or glue”, claim 6 “…the material used to make the base module, functional module and spacers in Claim 1 can be either hard or soft, like metal, wood, glass, ceramic, polycarbonate, plastic, rubber, resin, fabric, or other composite or various of in combinations of any above. If a hard material is used, then any small gaps between modules or between modules and window frames can be filled, padded or sealed with rubble, silicon, tape, fabrics or the like so to provide tight fits thus making a better insulation barrier of heat, dust and sound. Both modules and spacers can be made in different thickness so to provide different levels of insulation barrier depends on customer’s needs”, claim 7 “…The material used to make the base module, functional module and spacers in can be of either opaque or clear, or any grade of transparency between. It can be of any color, either in a single color or combination of mixed or mosaic of multiple colors. It can be of any texture, or mixed combination of textures. It can be painted, stained or coated or plain”, claim 9 “…the functional module in Claim 3 can have electronic components. It may work passively or it may need power supply to operate.”, claim 10 “…The electronic components in Claim 9 may be PCB, switch, motor, LED lights, microphone, display, CPU, RFID chip, memory chip, UV light, heating elements. The module can have functions as a fan, light, cigarette lighter, charger, speaker, radio, weather station, sound machines, security camera, voice recorder, ionizer, air purifier, UV lights, heater, cooler, fragrant/freshener dispenser, clock, alarm, WIFI equipment, phone docking station, telecommunication equipment’s like TV receiver, or cellphone signal antenna, etc., or any combinations of above or such alike”, claim 13 “…The base module can be enforced by added extra bars that extend beyond the width of the window opening and rest itself on window frames instead of window sash. The pressure that the base modules and window AC housing had put on window sash can be further adjusted by a leveling footing pad screw onto the enforcement bars at the ends and rest on the window frames”, claim 14 “…The base module in Claim 2 can be attached to window frame or other non-window openings directly as a standalone device, without any window AC units being involved at all. The openings do not have to be rectangular in shape, and can be of any shape, even irregular shapes. The base modules can be customized to match the opening’s shape and size, and then have other functional modules to be attached to it”.
The above is an indicative, but not necessarily an exhaustive, list of 35 U.S.C. 112, second paragraph, problems. Applicant is therefore advised to carefully review all of the claims for additional problems. Correction is required of all of the 35 U.S.C. 112, second paragraph problems, whether or not these were particularly pointed out above. 


Claim 1 recites the limitation "it" in line 1 of the claim.  It is unclear what structure is associated with the term “it”. For examination purposes, the examiner interprets “it” as –the device--.
Claim 2 recites the limitation "it" in line 5 and 6 of the claim.  It is unclear what structure is associated with the term “it”For examination purposes, the examiner interprets “it” as –the base module--.
Claim 3 recites the limitation "it" in line 4 of the claim.  It is unclear what structure is associated with the term “it” For examination purposes, the examiner interprets “it” as –the functional module--.
Regarding claims 5, 8, and 10, the phrase "such alike” renders the claims indefinite because the claims includes elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim 7 recites the limitation "it" in line 3-5 of the claim.  It is unclear what structure is associated with the term “it”For examination purposes, the examiner interprets “it” as –the material used to make the base module, functional module, and spacers--.
Claim 9 recites the limitation "it" in line 1 of the claim.  It is unclear what structure is associated with the term “it”For examination purposes, the examiner interprets “it” as –the functional module--.
Claim 11 recites the limitation "it" in line 5 of the claim.  For examination purposes, the examiner interprets “it” as –the functional module--.
Claims 4 and 5 recite the limitation "interlocking mechanism" in line 5 of claim 4 and line 9 of claim 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner interprets "interlocking mechanism" as –an interlocking mechanism--.
Claims 2 and 5 recites “other types of non-window openings” and “one type of interlocking mechanism” respectively. However, it has been held that the addition of the word "type" to an otherwise definite expression extends the scope of the expression so as to render it indefinite (See MPEP § 2173.05(b) (III) (E)). It is unclear whether infringement would occur if the window has an opening, if an interlocking mechanism is required, or if the claims 2 and 5 require a specific type of non-window opening and a specific type of interlocking mechanism, respectively, for infringement. For examination purposes, the claim will be construed as simply having an open ceiling.
Claim 2 and 14 recite “other non-window openings”. However, it is unclear what the metes and bounds of the claim are. It is unclear to the examiner what are “other non-window openings”. Clarity is advised. 
Claims 1 and 2 recite “space connectors” and “spacers”, respectively. However, it is unclear what the metes and bounds of the claim are. It is unclear to the examiner what are what are the spacers used for and what are they connected to as claimed. Clarity is advised.
Claim 1 recites “some space connectors”. However, it is unclear what the metes and bounds of the claim are. It is unclear to the examiner if a specific number of space connectors is required. Therefore, as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended. 
Claim 1 recite “may also contain some spacers connectors” which renders the claim indefinite.  This language is indefinite because it’s not clear what is being claimed and what the scope is.  This limitation is indefinite because it is not clear if the device “is” required to contain space connectors or “is not” required to contain space connectors. No person of ordinary skill in the art would know what “may” means with reasonable certainty. Therefore, the scope is unclear and for purposes of examination, the entire paragraph has been considered optional because of the “may”.
Claim 2 recite “can be attached to one side or several sides of window AC unit’s housing, or to the window frame, or to other types of non-window openings. The base module’s size can be either fixed, or adjustable in length and width by using spacers. The base module can be either integrated as part of the AC housing, or it can be attached to the AC housing or window frame, or it can be attached to other openings directly. The attachment can be made by slide in, snap on, clipped on, clamped on, screwed on, stick to” which renders the claim indefinite. This language is indefinite because it’s not clear what is being claimed and what the scope is.  This limitation is indefinite because it is not clear if the base module “is” required to be attached to one side or several sides of window AC unit’s housing, or to the window frame, or to other types of non-window openings. The base module’s size can be either fixed, or adjustable in length and width by using spacers. The base module can be either integrated as part of the AC housing, or it can be attached to the AC housing or window frame, or it can be attached to other openings directly. The attachment can be made by slide in, snap on, clipped on, clamped on, screwed on, stick to or “is not” required to be attached to one side or several sides of window AC unit’s housing, or to the window frame, or to other types of non-window openings. The base module’s size can be either fixed, or adjustable in length and width by using spacers. The base module can be either integrated as part of the AC housing, or it can be attached to the AC housing or window frame, or it can be attached to other openings directly. The attachment can be made by slide in, snap on, clipped on, clamped on, screwed on, stick to. No person of ordinary skill in the art would know what “can be” means with reasonable certainty. Therefore, the scope is unclear and for purposes of examination, the entire paragraph has been considered optional because of the “can be”.
Claim 3 recite “can be either attached onto base modules, spacers, other functional modules, or inserted into the matched-sized opening formed by base module, spacers and other functional modules. It can also be attached directly to the window frames, to openings or to window AC housing directly. The attachment can be made by slide in, snap on, clipped on, clamped on, screwed on, stick to” which renders the claim indefinite. This language is indefinite because it’s not clear what is being claimed and what the scope is.  This limitation is indefinite because it is not clear if the functional module “is” required to be either attached onto base modules, spacers, other functional modules, or inserted into the matched-sized opening formed by base module, spacers and other functional modules. It can also be attached directly to the window frames, to openings or to window AC housing directly. The attachment can be made by slide in, snap on, clipped on, clamped on, screwed on, stick to or “is not” required to be either attached onto base modules, spacers, other functional modules, or inserted into the matched-sized opening formed by base module, spacers and other functional modules. It can also be attached directly to the window frames, to openings or to window AC housing directly. The attachment can be made by slide in, snap on, clipped on, clamped on, screwed on, stick to. No person of ordinary skill in the art would know what “can be” means with reasonable certainty. Therefore, the scope is unclear and for purposes of examination, the entire paragraph has been considered optional because of the “can be”.
Claim 4 recite “can be either permanent or temporal. Permanent connections can be achieved by means of welding, screw, nail, interlocking mechanism, mortar, glue, tape, Velcro, clamp, magnets, or a combination of above. Temporal connections can be conducted in reversable and interchangeable ways by means of screw, nail, interlocking mechanism, glue, tape, Velcro, clamp, magnets” which renders the claim indefinite. This language is indefinite because it’s not clear what is being claimed and what the scope is.  This limitation is indefinite because it is not clear if the connection “is” required to be either permanent or temporal. Permanent connections can be achieved by means of welding, screw, nail, interlocking mechanism, mortar, glue, tape, Velcro, clamp, magnets, or a combination of above. Temporal connections can be conducted in reversable and interchangeable ways by means of screw, nail, interlocking mechanism, glue, tape, Velcro, clamp, magnets or “is not” required to be either permanent or temporal. Permanent connections can be achieved by means of welding, screw, nail, interlocking mechanism, mortar, glue, tape, Velcro, clamp, magnets, or a combination of above. Temporal connections can be conducted in reversable and interchangeable ways by means of screw, nail, interlocking mechanism, glue, tape, Velcro, clamp, magnets. No person of ordinary skill in the art would know what “can be” means with reasonable certainty. Therefore, the scope is unclear and for purposes of examination, the entire paragraph has been considered optional because of the “can be”.
Claim 5 recite “can be groove and tongue structure, mortise and tenon structure, LEGO connector style structure, button, latches, hinge, etc. or the combination of above or the similar. Interlocking mechanism can be used to identify special pairs of part that need to be put together by making the extruded and indented interlocking area unique, such as by using a letter, number, symbol, pattern or combination of such alike. One type of interlocking mechanism can be either used alone or used in combination with other interlocking mechanisms. Interlocking mechanisms can be used alone or together with other means of enforcement connections such as with screws, bolts, or glue” which renders the claim indefinite. This language is indefinite because it’s not clear what is being claimed and what the scope is.  This limitation is indefinite because it is not clear if the interlocking mechanism “is” required to be groove and tongue structure, mortise and tenon structure, LEGO connector style structure, button, latches, hinge, etc. or the combination of above or the similar. Interlocking mechanism can be used to identify special pairs of part that need to be put together by making the extruded and indented interlocking area unique, such as by using a letter, number, symbol, pattern or combination of such alike. One type of interlocking mechanism can be either used alone or used in combination with other interlocking mechanisms. Interlocking mechanisms can be used alone or together with other means of enforcement connections such as with screws, bolts, or glue or “is not” required to be groove and tongue structure, mortise and tenon structure, LEGO connector style structure, button, latches, hinge, etc. or the combination of above or the similar. Interlocking mechanism can be used to identify special pairs of part that need to be put together by making the extruded and indented interlocking area unique, such as by using a letter, number, symbol, pattern or combination of such alike. One type of interlocking mechanism can be either used alone or used in combination with other interlocking mechanisms. Interlocking mechanisms can be used alone or together with other means of enforcement connections such as with screws, bolts, or glue. No person of ordinary skill in the art would know what “can be” means with reasonable certainty. Therefore, the scope is unclear and for purposes of examination, the entire paragraph has been considered optional because of the “can be”.
Claim 6 recites “can be either hard or soft, like metal, wood, glass, ceramic, polycarbonate, plastic, rubber, resin, fabric, or other composite or various of in combinations of any above. If a hard material is used, then any small gaps between modules or between modules and window frames can be filled, padded or sealed with rubble, silicon, tape, fabrics or the like so to provide tight fits thus making a better insulation barrier of heat, dust and sound. Both modules and spacers can be made in different thickness so to provide different levels of insulation barrier depends on customer’s needs” which renders the claim indefinite. This language is indefinite because it’s not clear what is being claimed and what the scope is.  This limitation is indefinite because it is not clear if the material used to make the base module, functional module and spacers “is” required to be either hard or soft, like metal, wood, glass, ceramic, polycarbonate, plastic, rubber, resin, fabric, or other composite or various of in combinations of any above. If a hard material is used, then any small gaps between modules or between modules and window frames can be filled, padded or sealed with rubble, silicon, tape, fabrics or the like so to provide tight fits thus making a better insulation barrier of heat, dust and sound. Both modules and spacers can be made in different thickness so to provide different levels of insulation barrier depends on customer’s needs or “is not” required to be either hard or soft, like metal, wood, glass, ceramic, polycarbonate, plastic, rubber, resin, fabric, or other composite or various of in combinations of any above. If a hard material is used, then any small gaps between modules or between modules and window frames can be filled, padded or sealed with rubble, silicon, tape, fabrics or the like so to provide tight fits thus making a better insulation barrier of heat, dust and sound. Both modules and spacers can be made in different thickness so to provide different levels of insulation barrier depends on customer’s needs. No person of ordinary skill in the art would know what “can be” means with reasonable certainty. Therefore, the scope is unclear and for purposes of examination, the entire paragraph has been considered optional because of the “can be”.
It is noted that the conditional step of “if a hard material is used, then any small gaps between modules or between modules and window frames can be filled, padded or sealed with rubble, silicon, tape, fabrics or the like so to provide tight fits thus making a better insulation barrier of heat, dust and sound” may never occur. In particular, claim 6 does not positively recite the condition precedent (i.e. the hard material being used), actually occurs, or is ever required to occur, within the broadest reasonable interpretation. Since the recited “if” conditions need not be satisfied to meet the claim, the recited steps of determining need not occur to satisfy the claim. As such, the Examiner need not present evidence establishing the obviousness of the conditional “if” step of claim 6, because it is not required to be performed under the broadest reasonable interpretation of the claim.
Claim 7 recites “can be of either opaque or clear, or any grade of transparency between. It can be of any color, either in a single color or combination of mixed or mosaic of multiple colors. It can be of any texture, or mixed combination of textures. It can be painted, stained or coated or plain” which renders the claim indefinite. This language is indefinite because it’s not clear what is being claimed and what the scope is.  This limitation is indefinite because it is not clear if the material used to make the base module, functional module and spacers “is” required to be of either opaque or clear, or any grade of transparency between. It can be of any color, either in a single color or combination of mixed or mosaic of multiple colors. It can be of any texture, or mixed combination of textures. It can be painted, stained or coated or plain or “is not” required to be of either opaque or clear, or any grade of transparency between. It can be of any color, either in a single color or combination of mixed or mosaic of multiple colors. It can be of any texture, or mixed combination of textures. It can be painted, stained or coated or plain. . No person of ordinary skill in the art would know what “can be” means with reasonable certainty. Therefore, the scope is unclear and for purposes of examination, the entire paragraph has been considered optional because of the “can be”.
Claim 8 recites “can have functions that does not need any power supply. Such as see-through panels, light blocking panels, filter, shade, storage bin, bookshelf, calendar, tissue holder, drawer, tray, photo album, mirror, flower vase, mechanic clock and alarm, thermometer, statue, Eco globes, fish tanks, white board, cup holder, jewelry hanger, room decorations, etc. or any combination of above or such alike” which renders the claim indefinite. This language is indefinite because it’s not clear what is being claimed and what the scope is.  This limitation is indefinite because it is not clear if the functional module “is” required to have functions that does not need any power supply. Such as see-through panels, light blocking panels, filter, shade, storage bin, bookshelf, calendar, tissue holder, drawer, tray, photo album, mirror, flower vase, mechanic clock and alarm, thermometer, statue, Eco globes, fish tanks, white board, cup holder, jewelry hanger, room decorations, etc. or any combination of above or such alike or “is not” required to have functions that does not need any power supply. Such as see-through panels, light blocking panels, filter, shade, storage bin, bookshelf, calendar, tissue holder, drawer, tray, photo album, mirror, flower vase, mechanic clock and alarm, thermometer, statue, Eco globes, fish tanks, white board, cup holder, jewelry hanger, room decorations, etc. or any combination of above or such alike. No person of ordinary skill in the art would know what “can have” means with reasonable certainty. Therefore, the scope is unclear and for purposes of examination, the entire paragraph has been considered optional because of the “can have”.
Claim 9 recites “may work passively or it may need power supply to operate” which renders the claim indefinite. This language is indefinite because it’s not clear what is being claimed and what the scope is.  This limitation is indefinite because it is not clear if the functional module “is” required to work passively or needs power supply to operate or “is not” required to work passively or needs power supply to operate. No person of ordinary skill in the art would know what “may” means with reasonable certainty. Therefore, the scope is unclear and for purposes of examination, the entire paragraph has been considered optional because of the “may”. 
Claim 10 recites “may be PCB, switch, motor, LED lights, microphone, display, CPU, RFID chip, memory chip, UV light, heating elements. The module can have functions as a fan, light, cigarette lighter, charger, speaker, radio, weather station, sound machines, security camera, voice recorder, ionizer, air purifier, UV lights, heater, cooler, fragrant/freshener dispenser, clock, alarm, WIFI equipment, phone docking station, telecommunication equipment’s like TV receiver, or cellphone signal antenna” which renders the claim indefinite. This language is indefinite because it’s not clear what is being claimed and what the scope is.  This limitation is indefinite because it is not clear if the electronic components “is” required to contain PCB, switch, motor, LED lights, microphone, display, CPU, RFID chip, memory chip, UV light, heating elements. The module can have functions as a fan, light, cigarette lighter, charger, speaker, radio, weather station, sound machines, security camera, voice recorder, ionizer, air purifier, UV lights, heater, cooler, fragrant/freshener dispenser, clock, alarm, WIFI equipment, phone docking station, telecommunication equipment’s like TV receiver, or cellphone signal antenna or “is not” required to contain the PCB, switch, motor, LED lights, microphone, display, CPU, RFID chip, memory chip, UV light, heating elements. The module can have functions as a fan, light, cigarette lighter, charger, speaker, radio, weather station, sound machines, security camera, voice recorder, ionizer, air purifier, UV lights, heater, cooler, fragrant/freshener dispenser, clock, alarm, WIFI equipment, phone docking station, telecommunication equipment’s like TV receiver, or cellphone signal antenna. No person of ordinary skill in the art would know what “may” and “can” means with reasonable certainty. Therefore, the scope is unclear and for purposes of examination, the entire paragraph has been considered optional because of the “may” and “can”.
Claim 11 recite “can be connected to external power supply source. The external power source can be either wired power source like a DC power input or AC power input, or wireless power source. The wired power source can be a power supply from battery pack or wall outlets, or it can draw power from the window AC unit’s circuit, or from other functional modules that has a power supply output function” which renders the claim indefinite. This language is indefinite because it’s not clear what is being claimed and what the scope is.  This limitation is indefinite because it is not clear if the functional module “is” required to be connected to external power supply source. The external power source can be either wired power source like a DC power input or AC power input, or wireless power source. The wired power source can be a power supply from battery pack or wall outlets, or it can draw power from the window AC unit’s circuit, or from other functional modules that has a power supply output function or “is not” required to be connected to external power supply source. The external power source can be either wired power source like a DC power input or AC power input, or wireless power source. The wired power source can be a power supply from battery pack or wall outlets, or it can draw power from the window AC unit’s circuit, or from other functional modules that has a power supply output function. No person of ordinary skill in the art would know what “can be” means with reasonable certainty. Therefore, the scope is unclear and for purposes of examination, the entire paragraph has been considered optional because of the “can be”.
Claim 12 recite “can consist of an internal built-in power supply component. The Built-in power source can be rechargeable or non-rechargeable batteries, solar panels, or any combination of above” which renders the claim indefinite. This language is indefinite because it’s not clear what is being claimed and what the scope is.  This limitation is indefinite because it is not clear if the functional module “is” required to consist of an internal built-in power supply component. The Built-in power source can be rechargeable or non-rechargeable batteries, solar panels, or any combination of above or “is not” required to consist of an internal built-in power supply component. The Built-in power source can be rechargeable or non-rechargeable batteries, solar panels, or any combination of above. No person of ordinary skill in the art would know what “can be” means with reasonable certainty. Therefore, the scope is unclear and for purposes of examination, the entire paragraph has been considered optional because of the “can be”.
Claim 13 recite “can be enforced by added extra bars that extend beyond the width of the window opening and rest itself on window frames instead of window sash. The pressure that the base modules and window AC housing had put on window sash can be further adjusted by a leveling footing pad screw onto the enforcement bars at the ends and rest on the window frames” which renders the claim indefinite. This language is indefinite because it’s not clear what is being claimed and what the scope is. This limitation is indefinite because it is not clear if the base module “is” required to be enforced by added extra bars that extend beyond the width of the window opening and rest itself on window frames instead of window sash. The pressure that the base modules and window AC housing had put on window sash can be further adjusted by a leveling footing pad screw onto the enforcement bars at the ends and rest on the window frames or “is not” required to be enforced by added extra bars that extend beyond the width of the window opening and rest itself on window frames instead of window sash. The pressure that the base modules and window AC housing had put on window sash can be further adjusted by a leveling footing pad screw onto the enforcement bars at the ends and rest on the window frames. No person of ordinary skill in the art would know what “can be” means with reasonable certainty. Therefore, the scope is unclear and for purposes of examination, the entire paragraph has been considered optional because of the “can be”.
Claim 14 recite “can be attached to window frame or other non-window openings directly as a standalone device, without any window AC units being involved at all. The openings do not have to be rectangular in shape, and can be of any shape, even irregular shapes. The base modules can be customized to match the opening’s shape and size, and then have other functional modules to be attached to it” which renders the claim indefinite. This language is indefinite because it’s not clear what is being claimed and what the scope is. This limitation is indefinite because it is not clear if the base module “is” required to be attached to window frame or other non-window openings directly as a standalone device, without any window AC units being involved at all. The openings do not have to be rectangular in shape, and can be of any shape, even irregular shapes. The base modules can be customized to match the opening’s shape and size, and then have other functional modules to be attached to it or “is not” required to be attached to window frame or other non-window openings directly as a standalone device, without any window AC units being involved at all. The openings do not have to be rectangular in shape, and can be of any shape, even irregular shapes. The base modules can be customized to match the opening’s shape and size, and then have other functional modules to be attached to it. No person of ordinary skill in the art would know what “can be” means with reasonable certainty. Therefore, the scope is unclear and for purposes of examination, the entire paragraph has been considered optional because of the “can be”.


Claim 5 states “one type of interlocking mechanism”. However, it has been held that the addition of the word "type" to an otherwise definite expression extends the scope of the expression so as to render it indefinite (See MPEP § 2173.05(b) (III) (E)). It is unclear whether the claim requires a specific type interlocking mechanism for infringement. For examination purposes, the claim will be construed as simply having an interlocking mechanism.
Claim 5 contains the trademark/trade name “LEGO connector style structure”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the interlocking mechanism and, accordingly, the identification/description is indefinite.
The term “interlocking area unique” in claim 5 is a relative term which renders the claim indefinite. The term “interlocking area unique” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claims 5, 8, and 10, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2-3, 5, 8, and 10 uses the phrase “etc”. However, it has been held that the addition of the word "etc" to an otherwise definite expression extends the scope of the expression so as to render it indefinite (See MPEP § 2173.05(b) (III) (E)). It is unclear whether the claims require a specific attachment, interlocking mechanism, and electronic component. For examination purposes, the claim will be construed as simply having an electronic component, an interlocking mechanism, and an attachment. 
Claim 5 recite “interlocking mechanism can be used to identify special pairs of part that need to be put together by making the extruded and indented interlocking area, such as by using a letter, number, symbol, pattern or combination of such alike”. However, it is unclear what the metes and bounds of the claim are. It is unclear to the examiner how these parts are interlocked and which special pair of parts is required to achieve interlocking. Clarity is advised. 
	Claim 8 recites “can have functions that does not need any power supply”. However, it is unclear what the metes and bounds of the claim are. It is unclear to the examiner which functions of the functional module do not require power supply and which functions require power supply. Clarity is advised.
Claim 9 recite “The functional module can have electronic components. It may work passively or it may need power supply to operate”. However, it is unclear what the metes and bounds of the claim are. It is unclear to the examiner how electronic components are able to work passively without power supply. Clarity is advised.
Claim 10 recite “the electronic components may be PCB, switch, motor, LED lights, microphone, display, CPU, RFID chip, memory chip, UV light, heating elements. The module can have functions as a fan, light, cigarette lighter, charger, speaker, radio, weather station, sound machines, security camera, voice recorder, ionizer, air purifier, UV lights, heater, cooler, fragrant/freshener dispenser, clock, alarm, WIFI equipment, phone docking station, telecommunication equipment’s like TV receiver, or cellphone signal antenna”. However, it is unclear what the metes and bounds of the claim are. It is unclear to the examiner which components are able to work passively as previously stated in claim 9 when in claim 10 it appears the electronic components listed require power to operate. Clarity is advised. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saigol et al (US 20210148583 A1).
Regarding claim 1, Saigol teaches a device consists of base modules (frame 134) and functional modules (curtain 172). It may also contain some spacers connectors (side rails 164 between frame 132 and base 134, as shown on figures 2-3). Base modules (134), functional modules (172) and spacers are bind together by making temporal connections (connections made via curtain 172 and frame 134 are temporarily unattached, as shown on figure 4). The assembly (curtain assembly 170) is then attached to window frame (attached to installation frame 130, figure 1) and used either as a window AC accessary (figure 1).
Regarding claim 2, Saigol teaches the base modules (134) of Claim 1 can be attached to one side or several sides of window AC unit’s housing (attached to both sides of installation frame 130 which also attaches to air conditioner unit 190, figure 1). The base module’s size can be either fixed (frame 134 size fixed, as shown on figures 1-2), The base module can be either integrated as part of the AC housing (attached to installation frame 130 which forms part of AC housing when attached, figure 1 and 8). The attachment can be made by slide in (curtain frames 134, 136 is shaped to slide within a top rail lip 133, as described in pg2 paragraph 0027).
Regarding claim 3, Saigol teaches the functional modules (172) of Claim 1 can be either attached onto base modules (134), spacers (side rails 164 between frame 132 and base 134, as shown on figures 2-3) . It can also be attached directly to the window frames, to openings (curtain 172 is attached to the opening formed by frame 134, figure 4). The attachment can be made by screwed on (via fixing screw 186, as described in pg3 paragraph 0034 and as shown on figure 4). 
Regarding claim 4, Saigol teaches the connections (connections made via curtain 172 and frame 134, figure 4) in Claim 1 can be temporal (connections made via curtain 172 and frame 134 are temporarily unattached via bottom rail 157, as shown on figure 4). Temporal connections can be conducted in reversable and interchangeable ways by means of screw, nail, interlocking mechanism (connections made via curtain 172 and frame 134 are temporarily unattached via bottom rail 157, as shown on figure 4).
Regarding claim 5, Saigol teaches the interlocking mechanism (as illustrated below on figure 4) used in Claim 4 can be groove and tongue structure (as illustrated below on figure 4),. One type of interlocking mechanism can be used in combination with other interlocking mechanisms (interlocking mechanism, as illustrated below on figure 4, is used together with bottom rail 157, as shown on figures 2-4). Interlocking mechanisms can be used together with other means of enforcement connections (interlocking mechanism, as illustrated below on figure 4, can be connected together with bottom rail 157, as shown on figures 2-4).
	


    PNG
    media_image1.png
    930
    992
    media_image1.png
    Greyscale


Regarding claim 6, Saigol teaches the material used to make the base module (134), functional module (172) and spacers (side rails 164 between frame 132 and base 134, as shown on figures 2-3) in Claim 1 can be either hard  like metal (it is interpreted that installation frame 130, from frame 134, curtain 172, and side rails 164 to be made out metal to fully support the air conditioner system 100, as shown on figures 7-8). If a hard material is used, then any small gaps between modules or between modules and window frames can be sealed with fabrics to provide tight fits thus making a better insulation barrier of heat, dust and sound (curtain assembly 170 is able to substantially completely close the window opening that may exist on either side of the air conditioner unit to prevent cool air from escaping the interior of the building and to prevent unwanted pests or weather from entering, as described in paragraph 0031). Both modules (172) and spacers (164) can be made in different thickness (curtain assemblies 170, which includes curtain 172, may thus be extended or retracted to effectively make the width of the frame body 132 larger or smaller to fit different size window openings, as described in paragraph 0027) so to provide different levels of insulation barrier depends on customer’s needs. 
Regarding claim 7, Saigol teaches the material used to make the base module (134), functional module (172) and spacers in (164) Claim 1 can be of either opaque (it is interpreted that installation frame 130, from frame 134, curtain 172, and side rails 164 to be made out metal to fully support the air conditioner system 100, therefore metal is interpreted to be opaque). It can be of any color (curtain 172 may have a color and texture selected to match a front trim assembly 110 of the air conditioner system 100, as described in paragraph 0032). It can be of any texture (paragraph 0032). It can be painted (paragraph 0032). 
Regarding claim 8, Saigol teaches the functional module in Claim 3 can have functions that does not need any power supply (curtain 172 uses roller tube 176 to be rolled out, therefore not requiring power supply, as described in paragraph 0033). Filter (curtain assembly 170, which includes curtain 172, is able to substantially completely close the window opening that may exist on either side of the air conditioner unit to prevent cool air from escaping the interior of the building and to prevent unwanted pests or weather from entering, as described in paragraph 0031).
Regarding claim 9, Saigol teaches the functional module (172) in Claim 3 can have electronic components (air conditioner unit housing 190 which houses electronics to cause air to be cooled and returned to cool the interior while exhausting heat to the exterior of a building, as described in paragraph 0020). It may need power supply to operate (it would be obvious to a person skilled in the art that since air conditioner system uses a power source to operate then other components of the system are able to utilize that power to function).
	Regarding claim 10, Saigol teaches the electronic components (air conditioner unit housing 190 which houses electronics to cause air to be cooled and returned to cool the interior while exhausting heat to the exterior of a building, as described in paragraph 0020) in Claim 9 may be a display (control panel 194, as a display, providing controls to operate the air conditioner unit 190, as described in paragraph 0026 and as shown on figure 1). The module (172) can have functions as an air purifier (curtain assembly 170 is able to substantially completely close the window opening that may exist on either side of the air conditioner unit to prevent cool air from escaping the interior of the building and to prevent unwanted pests or weather from entering, therefore functioning as a filter, as described in paragraph 0031).

	Regarding claim 13, Saigol teaches the base module (134) in Claim 2 can be enforced by added extra bars (frame lip 152, figure 8) that extend beyond the width of the window opening and rest itself on window frames (top frame 208, as shown on figure 8) instead of window sash. The pressure that the base modules and window AC housing had put on window sash can be further adjusted by a leveling footing pad screw (via latch mechanism, figure 6) onto the enforcement bars at the ends and rest on the window frames (latch assembly provides a secure connection between the air conditioner unit 190, the installation frame 130, the windowsill 202 and the bottom frame 208 ensuring the unit 190 stays mounted in the window opening, as described in paragraph 0044).
Regarding claim 14, Saigol teaches the base module (frame 134) in Claim 2 can be attached to window frame (installation frame 130, figure 1). The openings (opening of frame 134, figure 4) do not have to be rectangular in shape, and can be of any shape (rectangular shape, figure 4). The base modules (134) can be customized to match the opening’s shape and size (figure 4), and then have other functional modules to be attached to it.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saigol et al (US 20210148583 A1) in view of Hall et al (US 20190309559 A1).
Regarding claim 11, Saigol teaches the invention as described above but fail to teach the functional module in Claim 3 can be connected to external power supply source. The external power source can be either wired power source like a DC power input or AC power input, or wireless power source. The wired power source can be a power supply from battery pack or wall outlets, or it can draw power from the window AC unit’s circuit, or from other functional modules that has a power supply output function. The functional modules will have built-in power connectors like male plugs or pins and female sockets to receive power from those wired external power supply sources.
However, Hall teaches the functional module (motorized window 102) in Claim 3 can be connected to external power supply source (via batteries, as described in paragraph 0015). The external power source can be either wired power source like a DC power input (via batteries which are a DC power source). The wired power source can be a power supply from battery pack (multiple batteries within battery enclosure 136, as described in paragraph 0164). The functional modules will have built-in power connectors (actuator 116 which may include motors for opening and closing the window 102, as described in paragraph 0164) to receive power from those wired external power supply sources (actuator 116 which includes motor has and is powered by one or more batteries, as described in paragraph 0149).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the air conditioner system in the teachings of Saigol to include the functional module in Claim 3 can be connected to external power supply source. The external power source can be either wired power source like a DC power input or AC power input, or wireless power source. The wired power source can be a power supply from battery pack or wall outlets, or it can draw power from the window AC unit’s circuit, or from other functional modules that has a power supply output function. The functional modules will have built-in power connectors like male plugs or pins and female sockets to receive power from those wired external power supply sources in view of the teachings of Hall to provide power to the functional module to operate.
Regarding claim 12, the combined teachings teach the functional module (motorized window 102 of Hall) in Claim 3 can consist of an internal built-in power supply component (battery enclosure 136 of Hall). The Built-in power source (136 of Hall) can be rechargeable (as described in paragraph 0136 of Hall) solar panels (solar photovoltaic panel 119 of Hall).
Conclusion
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DARIO ANTONIO DELEON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763